Citation Nr: 0428621	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  93-24 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
pension benefits in the amount of $9,690.41.


REPRESENTATION

Appellant represented by:	F.M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 

INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center (RO) 
Committee on Waivers and Compromises (Committee) in Togus, 
Maine.  In October 1992, the veteran was informed of an 
overpayment of nonservice-connected pension benefits in the 
amount of $2,235.73.  He requested a waiver of collection of 
the overpayment, which was denied in February 1993.  The 
veteran timely perfected an appeal of this determination to 
the Board.  In May 1999, the Committee granted a partial 
waiver.  

In April 2001, the Board remanded the issue for further 
development.  In May 2004, the veteran testified before the 
undersigned Veterans Law Judge at a video-conference Board 
hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In May 1999, the Committee, in relevant part, found bad faith 
on the part of the veteran in the creation of an overpayment 
in the amount of $7,454.68 and denied a waiver.  

In a March 2004 supplemental statement of the case (SSOC), 
the RO informed the veteran that there was a finding of fault 
and "bad faith" on his part in the creation of a debt in 
the amount of $9,690.41, thereby precluding a waiver.  
However, the RO further determined that, based on his August 
2001 Financial Status Report, there was no indication that it 
would cause the veteran undue hardship, a change his position 
for the worst, or defeat the purpose of his pension benefits 
to repay the debt.  The RO also determined that the failure 
to repay the debt would result in unjust enrichment to the 
veteran.

The Board observes that the veteran must be informed whether 
he was statutorily barred from a waiver of recovery on the 
grounds of fraud, misrepresentation, and/or bad faith, or 
whether the waiver request was denied because recovery would 
not be against the equity and good conscience standard, each 
of which is an appealable issue.  Thus, due process requires 
that this case be remanded.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should issue the veteran a SSOC in 
which it clarifies the basis for the 
denial of the veteran's request for a 
waiver of an overpayment in the amount of 
$9,690.41 that is consistent with the 
laws and regulations and the reasons and 
bases for the Committee's determination.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




